Title: To Benjamin Franklin from [Christophe-Claire] Danyel de Kervégan et al., 21 October 1782
From: Danyel de Kervégan, Christophe-Claire
To: Franklin, Benjamin


Monsieur,
Nantes 21. Octobre 1782./.
Le Régisseur des Octrois de cette Ville veut contraindre les Négocians de L’amérique Septentrionale établis à Nantes, à lui payer, sur les Tabacs qui leur sont adressés vingt sols par quintal comme droguerie, au lieu de trois sols par fardeau de 150 livres pesant comme marchandise prohibée; Il s’est élevé un procès à ce sujet, parcequ’il se trouve une contradiction manifeste dans les articles 13 et 22. de L’arrêt du Conseil du 14. 9bre. 1741. qui fixe ces deux perceptions.
Pour faire terminer plus promptement cette contestation, nous avons adressé au Ministre des finances, une Requête que nous présentons au Roi et à son Conseil, tendante à ordonner que les Tabacs soyent rangés dans L’art. 13, et assujetis à trois sols seulement comme marchandises prohibées.
Nous nous sommes faits un devoir de venir au secours de ces Négocians et de les favoriser autant qu’il nous a été possible: outre l’inclination naturelle qui nous y porte, nous ne vous dissimulerons point, Monsieur, que l’intérêt particulier du Commerce de cette Place, nous y a aussi engagés.
Si d’un côté Messieurs vos Compatriotes trouvent beaucoup d’avantages et de facilités à demeurer en cette Ville, à cause de la bonne foi avec laquelle on y traite les affaires, la commodité de la Loire et la proximité de la mer; d’un autre, ils ne doivent point y être plus maltraités qu’ailleurs. Or il n’est dû aucuns droits Sur les Tabacs ni à L’orient, Bordeaux, La Rochelle ni au havre.
Nous espérons que ces considérations et celles qu’il vous plaira d’y ajouter, vous porteront, Monsieur, à faire toutes les réprésentations et les démarches que vous jugerez convenables, pour faire affranchir les Négocians, Sujets des Etats unis de L’amérique, qui résident ici, du droit de vingt sols par quintal sur les Tabacs, aux offres qu’ils font de payer celui de trois sols par fardeau, comme marchandises prohibées.
Nous sommes avec un profond Respect, Monsieur, Vos très-humbles et très-obéïssants Serviteurs, Les Juge et Consuls de Nantes./.
Danyel DE KerveganMosneron L’ainéGeslinPlumard DE Rieux
Mr. franklin, Ambassadeur des Etats unis de l’amérique septentrionale. à la Cour de france.
